Merrick, O. J.
This case was before us last year, on an appeal between other parties. See 14 An. 757. A motion to dismiss the present appeal has been filed by the defendant.
It appears, that at the June term of the District Oourt, 1859, (viz, June 4, 1859,) an order was rendered by the District Judge, granting to all parties a devolutive appeal, on giving bond in the sum of five hundred dollars. John Close alone availed himself of the order, and prosecuted the appeal last year.
*592The record does not disclose what parties moved for and obtained the order of appeal. It was rendered, however, in favor of all the parties, and any of them could have availed themselves of its benefit. It must, therefore, be considered as entered with the consent, and upon the motion of all the parties to the suit, because the law made them parties to the motion, without further notice.
The present appellants neglected to avail themselves of the order thus made in their favor, and their right of appeal must be considered as abandoned. C. P. 594; Jenkin’s Curator v. Bonds, 3 An. 339 ; Collins v. Monticou, 9 An. 39 ; 4 La. 41, 1 Rob. 100.
It is, therefore, ordered, adjudged and decreed by the court, that the appeal in this case be dismissed, at the costs of the appellant.